DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 21, 29 and 35 are independent claims. Claims 22-28, 30-34, 36-40 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 10-05-2020.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/174,021 filed October 29, 2018 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of October 29, 2018 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0291891 (hereinafter Jerlhagen) in view of U.S. Publication No. 2019/0101953 (hereinafter Chen).

As per claims 21, 29, 35, Jerlhagen discloses a method comprising, by a computing device:
receiving, through a wireless transmission from a first device, (1) sample generated associated with the first device and (2) a first timestamp associated with the sample, the first timestamp being relative to a first clock of the first device; (Fig. 2 illustrates the process of receiving a communication/synchronization packet signal 210 from a source device. The communication/synchronization packet includes a “source clock timestamp”; Fig. 6) 
determining, using a second clock, a second timestamp indicating a time at which the sample is received; (a local clock signal synchronized with a source clock current value of the local clock signal to generate a local latency value” ¶ [0052] )
updating, based on the first timestamp and the second timestamp, a learned relationship relating the first clock of the first source and the second clock, wherein the learned relationship is iteratively learned based on previously received timestamps from the first source; and (step 612 of Fig. 6 illustrates the process of adjusting the clock signal is based on the source clock timestamp and the “current value of the local clock”. The relationship between these two clock is the “latency value” described on step 61 of Fig. 6. )
converting the first timestamp associated with the sample to a synchronization time using the updated learned relationship, the synchronization time being relative to the second clock. (the sink device(s) in addition to sink device 900 may 
also generate their respective output signals synchronized with sink device ¶ [0058] In particular, as noted above the synchronization is performed by adjusting the clock signal between the timestamp generated from the source device and the “current value of the local clock”. Fig. 6. )
Jerlhagen does not distinctly discloses performing synchronization using data from a motions sensor. 
However, Chen explicitly discloses performing synchronization using data from a motions sensor. (Chen’s abstract states that “synchronizing multiple timing sources in a computing device.  At least a first clock associated with a first timing source and a 
second clock associated with a second timing source can be maintained at the 

value corresponding to input data received from input devices 112, 114 for 
synchronizing the received data with other received or generated data (e.g., 
synchronizing motion data of the HMD device with an image or scene rendered by 
the application 110), synchronizing the received data with operations of the 
application 110,  ¶ [0033] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Jerlhagen and Chen because both references are in the same field of endeavor. Chen’s teaching of synchronizing devices based on motion data received would enhance Jerlhagen's system by improving user’s experience for application corresponding to virtual reality.  

As per claim 22, 30, 36, Jerlhagen as modified discloses a method wherein the second clock operates at a rate different than the first clock of the first device. (Chen : clocks 120, 122 operate using different granularities ¶ [0022] Also, because the two respective clock elapse a different rates, thus to a PHOSITA this means that they are operating at different rate.  ¶ [0025] Also, claim 10 ) 
As per claim 23, 31, 37 Jerlhagen as modified discloses a method wherein: the computing device is an artificial-reality headset; and the first device is a controller of an artificial-reality headset. ( Chen; the “application 110 can determine the host clock 120 
value corresponding to input data received from input devices 112, 114 for 
synchronizing the received data with other received or generated data (e.g., 
synchronizing motion data of the HMD device with an image or scene rendered by 

application 110,  ¶ [0033] )
As per claim 24, 32, 38, Jerlhagen as modified discloses a method wherein the motion sensor is a gyroscope of the controller of the artificial-reality headset. (gyroscope; ¶ [0016] ) 
As per claim 25, 33, 39, Jerlhagen as modified  discloses a method wherein the synchronization time represents an estimated time, relative to the second clock, at which the motion sample was measured. (Jerlhagen; latency value; Fig. 6) ,(Chen; clock drift; ¶ [0019] ) 
As per claim 26, Jerlhagen as modified discloses a method further comprising: receiving, through the wireless transmission from the first device, a plurality of motion samples generated using the motion sensor associated with the first device; determining, based on the first timestamp associated with the motion sample, an estimated measurement time relative to the second clock for each of the plurality of motion samples that is not associated with the first timestamp; and converting each of the estimated measurement times to a corresponding synchronization time using the learned relationship. (Fig. 2 of Chen illustrates the process of receiving a communication/synchronization packet signal 210 from a source device. The receiving device includes a local clock signal synchronized with a source clock signal of the source device is generated. ¶ [0046] In other words, “the source clock timestamp are subtracted from a current value of the local clock signal to generate a local latency value” ¶ [0052] . Based on these calculations, the two clocks are synchronized by adjusting the clock signal between the timestamp generated from the source device and or generated data (e.g., synchronizing motion data of the HMD device with an image or scene rendered by the application 110), synchronizing the received data with operations of the application 110,  ¶ [0033] 
As per claim 27, Jerlhagen as modified discloses a method  further comprising: generating an artificial-reality environment based on the motion sample, the plurality of motion samples, and their respective synchronization times. (Chen’s abstract states that “synchronizing multiple timing sources in a computing device.  At least a first clock associated with a first timing source and a second clock associated with a second timing source can be maintained at the computing device.” For example, the “application 110 can determine the host clock 120 value corresponding to input data received from input devices 112, 114 for synchronizing the received data with other received or generated data (e.g., synchronizing motion data of the HMD device with an image or scene rendered by the application 110), synchronizing the received data with operations of the application 110,  ¶ [0033] ) 
As per claim 28, 34, 40Jerlhagen as modified discloses a method wherein the wireless transmission comprises a BLUETOOTH LOW ENERGY wireless protocol.( Jerlhagen; bluetooth communication; Fig. 2 ) 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20150127284 by Seshan et al. which discloses the invention directed to sensor data from different sensor systems is time-aligned to a reference time base.  For instance, reference time values may be propagated to sensor systems to enable the sensor systems to mark sensor data based on the reference time values.  Sensor data from a sensor system may be time-aligned by applying an alignment policy to the sensor data.  An alignment policy, for example, accounts for a difference between a time base of a sensor system and a reference time base.  Thus, sensor data from different sensor systems may be 
aligned to common time values in a variety of different ways.
	


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov